C. Allen, J.
The only question is whether the evidence was sufficient to warrant a conviction, and we think it was. It tended to show that, on July 3, there was a barrel of ale on tap, and another untapped, in the shed near the rear of the defendant’s grocery shop, and accessible therefrom; that, three days before, many persons were seen going in that direction, as if for a drink, accompanied by the defendant; that on other days persons apparently had procured something to drink from the defendant or his clerk, and were carrying it away in pails and cans from somewhere near the shed. Nothing intoxicating was found anywhere except in the shed.

Exceptions overruled.